Citation Nr: 1002879	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
lumbar degenerative disc disease with moderate central spinal 
canal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  
In that decision, the RO granted service connection for 
lumbar degenerative disc disease with moderate central spinal 
canal stenosis and assigned an initial disability rating of 
10 percent, effective February 28, 2006.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disc disease with 
moderate central spinal canal stenosis has been manifested by 
forward flexion to 90 degrees, with pain beginning at 45 
degrees.

2.  Lumbar radiculopathy of the bilateral lower extremities 
has been manifested by mild sciatic neuritis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for lumbar 
degenerative disc disease with moderate central spinal canal 
stenosis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.40, 4.45,  4.71a, Diagnostic Code (DC) 5238 (2009).

2.  The criteria for separate 10 percent ratings for 
bilateral lumbar radiculopathy have been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2009).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for a higher initial rating for lumbar degenerative 
disc disease with moderate central spinal canal stenosis 
arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.  Id.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records.  In 
addition, the Veteran was afforded a VA examination for 
lumbar degenerative disc disease with moderate central spinal 
canal stenosis.

In his August 2006 notice of disagreement (NOD), the Veteran 
contended that a June 2006 VA examination was inadequate and 
he requested a new examination.  He stated that the 
examination report did not reflect that his back pain and 
discomfort and the radiating pain and tingling in his right 
lower extremity were not relieved by over the counter 
medication.  He also alleged that the examination report did 
not include his reports about increasing pain and discomfort 
when he would sit, stand, or lay down for a prolonged period 
of time or that he could barely get out of bed or walk at 
times due to pain.  The Veteran again requested a new 
examination in his March 2007 substantive appeal (VA Form 9) 
because his disability could not be cured and it would only 
get worse with age.

The June 2006 VA examination report contains the findings 
necessary to rate the Veteran's back disability and was the 
product of a review of medical records, the claims folder, 
and the Veteran's reports.  In addition, there is no evidence 
of a change in the Veteran's disability since the June 2006 
examination.  Hence, the examination is adequate and a new 
examination is not required.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) (the mere passage of time does not 
trigger the duty to provide a new examination, rather there 
must be evidence of a change in the disability).  

Accordingly, VA has complied with the VCAA's notification and 
assistance requirements.  The claim for a higher initial 
rating for lumbar degenerative disc disease with moderate 
central spinal canal stenosis is thus ready to be considered 
on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's lumbar degenerative disc disease with moderate 
central spinal canal stenosis is currently rated under 
38 C.F.R. § 4.71a, DC 5238 as spinal stenosis.  Under the 
applicable criteria, spinal stenosis is evaluated under the 
general rating formula for rating diseases and injuries of 
the spine.  38 C.F.R. § 4.71a, DC 5238. 

Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply.  A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted for ankylosis of the 
entire spine.  Id.  

Note 2 provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

A June 2006 VA examination report indicates that the Veteran 
reported constant lower back pain, described as 2-4/10 in 
intensity and dull and throbbing in nature.  The pain was 
located in the mid lower back and radiated into the right leg 
with tingling.  An increase in the pain (7-8/10 in intensity) 
would occur approximately every two weeks and last for 
several days.  Such flareups were brought on by heavier 
activities (yardwork, stacking firewood, or other lifting and 
bending) and would cause the Veteran to slow down, but not 
stop, his activities.  He treated the pain with medication as 
needed and stretching exercises.  He did not wear a back 
brace or use a cane and reported that he could walk an 
unlimited distance, although he would develop back pain after 
1 or 2 miles.

The Veteran had a normal gait and stance.  Examination of the 
thoracolumbar spine revealed tenderness in the midline at the 
lumbosacral level and at approximately  L3.  There was no 
spasm, guarding, or spinal deformity.  Range of motion was 
noted as forward flexion to 90 degrees with pain from 45 to 
90 degrees, extension to 20 degrees with pain at 20 degrees, 
right lateral flexion to 30 degrees with pain at 30 degrees, 
left lateral flexion to 20 degrees with pain at 20 degrees, 
and left and right rotation both to 30 degrees with pain at 
30 degrees.  There was pain on repetitive motion, but no 
weakness, fatigue, lack of endurance, or incoordination.  

The June 2006 VA examination report further reveals that the 
Veteran was able to stand on his toes and heels.  Deep tendon 
reflexes were normal (2+) and equal at the knees and ankles 
bilaterally, motor strength was normal (5/5) with great toe 
and ankle dorsiflexion and ankle plantar flexion against 
resistance, and straight-leg raising was negative 
bilaterally.  A diagnosis of lumbar degenerative disc disease 
L5, S1 with mild broad based bulge and degenerative changes 
and hypertrophy of the posterior elements resulting in 
moderate central spinal canal stenosis at L5, S1 was 
provided.

The evidence reflects that there is a lower back disability 
with pain and limitation of motion.  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The June 2006 VA examination report reflects that there is 
pain associated with the Veteran's lumbosacral spine 
beginning at 45 degrees of forward flexion, which he was able 
to perform to 90 degrees.  Thus, with consideration of 
functional factors, forward flexion is limited to 45 degrees.  
Flare-ups have been reported.  Given the report of pain 
beginning at 45 degrees of forward flexion, an initial 20 
percent rating, but no higher, is warranted under DC 5238 on 
the basis of functional impairment that equates to forward 
flexion greater than 30 degrees, but not greater than 60 
degrees.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 5238. 

A rating higher than 20 percent under DC 5238 for limitation 
of motion of the thoracolumbar spine requires limitation of 
forward flexion to 30 degrees or less or spinal ankylosis.  
DC 5238.  As the June 2006 VA examination report reveals that 
forward flexion is, at most, limited to 45 degrees and there 
is no evidence of spinal ankylosis, the Veteran is not 
entitled to an initial rating higher than 20 percent under DC 
5238.

In a March 2007 written statement, the Veteran's 
representative stated that the Veteran's back disability 
should be rated under 38 C.F.R. § 4.71a, DC 5243 (2009) as 
intervertebral disc syndrome based on incapacitating 
episodes.  However, the Veteran has not been diagnosed as 
having intervertebral disc syndrome.  Also, there is no 
evidence of incapacitating episodes, which are defined as 
periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed by a physician 
and treatment by a physician.  DC 5243, Note (1) (2009).  
Hence, the Veteran is properly rated under 38 C.F.R. § 4.71a, 
DC 5238.

There is evidence of a neurologic impairment associated with 
the Veteran's thoracolumbar spine.  The June 2006 VA 
examination report reveals that he reported pain in his mid 
lower back which radiated into his right leg as well as 
tingling in his right leg.  Deep tendon reflexes were normal 
(2+) and equal at the knees and ankles bilaterally, motor 
strength was normal (5/5) with great toe and ankle 
dorsiflexion and ankle plantar flexion against resistance, 
and straight-leg raising was negative bilaterally. 

In his August 2006 NOD, the Veteran stated that medication 
did not relieve the radiating pain or tingling in his right 
lower extremity.  An October 2006 VA ambulatory intake note 
indicates that the Veteran reported lower back pain with 
radiation into the hip and left lower extremity.  A 
subsequent addendum reveals that he continued to report 
ongoing pain and tingling in the front of his right thigh. 

Paralysis of the sciatic nerve is rated as follows: a 10 
percent rating is warranted for mild incomplete paralysis; a 
20 percent rating is warranted for moderate incomplete 
paralysis; a 40 percent rating is warranted for moderately 
severe incomplete paralysis; a 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy; 
and an 80 percent rating is warranted for complete paralysis 
resulting in the foot dangling and dropping, no possible 
active movement of muscles below the knee, and weakened or 
(very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, 
DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

As for the Veteran's right lower extremity, the above 
evidence indicates that his peripheral radiculopathy has been 
manifested by pain and tingling in the right leg.  
Given the findings of at most mild disability, the otherwise 
normal neurological findings during the June 2006 VA 
examination, and as the Veteran is competent to report 
symptoms of his neurological impairment, resolving reasonable 
doubt in his favor warrants an initial rating of 10 percent 
for right lumbar radiculopathy under DC 8520, effective 
February 28, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21, 4.124a, DC 8520; See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

As for the Veteran's left lower extremity, the October 2006 
VA ambulatory intake note indicates that he reported lower 
back pain with radiation into the hip and left lower 
extremity.  Given the evidence of, at most, mild disability 
and resolving reasonable doubt in favor of the Veteran, an 
initial rating of 10 percent for left lumbar radiculopathy 
under DC 8520, is warranted.  It is unclear when these 
symptoms began, but the normal findings during the June 9, 
2006 VA examination and the absence of any reports of left 
lumbar radiculopathy at that time, shows that they began 
sometime after that date.  Again resolving reasonable doubt 
in the Veteran's favor the 10 percent rating is granted, 
effective June 10, 2006.  Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The June 2006 VA examination report indicates that the 
Veteran was unemployed.  The symptoms of the Veteran's 
disability; however, are pain, limitation of spinal motion, 
and bilateral lumbar radiculopathy.  These symptoms are 
contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating of 20 percent for lumbar 
degenerative disc disease with moderate central spinal canal 
stenosis is granted, effective February 28, 2006.

Entitlement to an initial rating of 10 percent for right 
lumbar radiculopathy is granted, effective February 28, 2006.

Entitlement to an initial rating of 10 percent for left 
lumbar radiculopathy is granted, effective June 10, 2006.


REMAND

The Court has held that entitlement to a TDIU is an element 
of all claims for a higher initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised 
where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding 
that an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment. Id.

The June 2006 VA examination report indicates that the 
Veteran was unemployed and was actively seeking employment.  
Given the evidence of a medical disability, the Veteran's 
claim for the highest rating possible, and the evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The June 2006 
VA examination report does not contain an explicit opinion as 
to whether the Veteran's service connected disabilities 
prevent him from obtaining and keeping employment for which 
his education and occupational experience would otherwise 
qualify him.  

Furthermore, the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
VA policy is to grant a TDIU in all cases where service 
connected disabilities preclude gainful employment, 
regardless of the percentage evaluations.  38 C.F.R. 
§ 4.16(b).  However, the Board is prohibited from assigning a 
TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration 
of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the Veteran to report 
his employment history and clarify 
whether he is currently employed in 
gainful employment (i.e. employment 
paying more than the poverty rate).

2.  If the Veteran reports that he is 
unemployed, or fails to respond, the AOJ 
should schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities  prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him.  

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service connected disabilities 
(lumbar degenerative disc disease with 
moderate central spinal canal stenosis 
L5-S1; status post excision, medial 
synovial plica of the right knee; status 
post laceration of the right hand; right 
lumbar radiculopathy; and left lumbar 
radiculopathy) would be sufficient to 
preclude him from obtaining or retaining 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  The 
examiner should provide a rationale for 
this opinion.  

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

3.  If it is found that the Veteran's 
service connected disabilities preclude 
gainful employment, the AOJ should refer 
the case to VA's Director of C&P for 
consideration of entitlement to a TDIU 
under the provisions of 38 C.F.R. 
§ 4.16(b).

4.  If entitlement to a TDIU is denied, 
issue a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


